149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.William R. HOWELL, Appellant,v.Kenneth S. APFEL, Commissioner of Social Security, Appellee.
No. 97-4092SI.
United States Court of Appeals, Eighth Circuit.
Submitted April 13, 1998.Filed April 22, 1998.

Appeal from the United States District Court for the Southern District of Iowa.
Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
PER CURIAM.


1
William R. Howell appeals the district court's grant of summary judgment affirming the Commissioner's decision to deny Howell supplemental security income benefits.  After careful review of the parties' briefs and the administrative record, we conclude substantial evidence supports the decision of the Commissioner that Howell is not disabled for Social Security purposes.  We affirm for the reasons stated in the district court's opinion.  See 8th Cir.  R. 47B.



*
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by designation